Appeals by the defendant from two judgments of the Supreme Court, Suffolk County (Mullen, J.), both rendered November 6, 1991, convicting him of attempted burglary in the third degree under Indictment Nos. 881/91 and 978/91 (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences, and from an amended judgment of the same court, also rendered November 6, 1991, revoking a sentence of probation previously imposed by the same court, upon his admission that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous convictions of operating a motor vehicle while under the influence of alcohol and aggravated unlicensed operation of a motor vehicle in the second degree under Indictment No. 1211/87.
Ordered that the judgments and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.